Citation Nr: 0419673	
Decision Date: 07/21/04    Archive Date: 08/04/04

DOCKET NO.  03-23 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for left ear hearing 
loss.  

2.  Entitlement to service connection for right ear hearing 
loss.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel





INTRODUCTION

The appellant had active military service from May 1961 to 
May 1964.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2003 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Lincoln, Nebraska.                  

The issue of entitlement to service connection for right ear 
hearing loss will be discussed in the remand portion of this 
decision; the issue is remanded to the RO via the Appeals 
Management Center in Washington, D.C. 


FINDING OF FACT

The appellant's current hearing loss in his left ear is not 
attributable to his period of active military service.  


CONCLUSION OF LAW

Left ear hearing loss was not incurred in or aggravated by 
military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.385 (2003).   


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  Regulations 
implementing the VCAA are applicable to the appellant's 
claim.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2003).  


Prior to the initial rating decision with regard to the issue 
on appeal, the RO notified the appellant in February 2003, of 
the evidence needed from him to support his claim, and what 
evidence the RO would obtain.  See Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  The Board further observes 
that there is no indication that there is additional evidence 
that has not been obtained and that would be pertinent to the 
present claim.  The appellant has also been notified of the 
applicable laws and regulations which set forth the criteria 
for service connection for left ear hearing loss.  In 
addition, the appellant has been afforded the opportunity to 
present evidence and argument in support of the claim.  Id.  

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate a claim.  38 C.F.R. 
§ 3.159(c).  The duty to assist includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  In this regard, 
the Board notes that in March 2003, the appellant was 
provided a VA audiological examination which was pertinent to 
his service connection claim and included a medical nexus 
opinion concerning his left ear hearing loss.  The Board 
further observes that in this case, there is no outstanding 
evidence to be obtained, either by VA or the appellant.  
Consequently, the Board finds that VA did not have a duty to 
assist that was unmet.  The Board also finds that, in light 
of the above, the facts relevant to this appeal have been 
fully developed and there is no further action to be 
undertaken to comply with the provisions of the regulations 
implementing the VCAA.  

In this case, the appellant has been provided notice 
regarding the type of evidence needed to establish service 
connection for left ear hearing loss, and has been provided 
assistance in obtaining the evidence.  Thus, the Board finds 
that no additional notice or duty to assist is required under 
the provisions of 38 C.F.R. § 3.159.

II.  Factual Background

The appellant's service medical records show that in May 
1961, the appellant underwent an enlistment examination.  At 
that time, audiometric testing showed puretone thresholds 
(converted from American Standards Association (ASA) to 
International Standards Organization (ISO)) of 15, 10, 15, 
and 5 decibels in the right ear, and 10, 10, 10, and 5 
decibels in the left ear at 500, 1,000, 2,000, and 4,000 
Hertz, respectively.  (ASA values have been converted to ISO 
standards to facilitate data comparison.)      

The records also reflect that in July 1961, the appellant was 
treated for complaints of a right earache.  At that time, it 
was reported that according to the appellant, he had fired a 
rifle next to his right ear and had subsequently developed a 
right earache and ringing in his right ear.  Upon physical 
examination, it was noted that the appellant had a pinpoint 
anterior perforation in the right tympanic membrane.  The 
records further include a Transfer Summary, dated in November 
1961, which reflects that at that time, it was noted that the 
appellant had been referred to the Irwin United States (U.S.) 
Army Hospital for evaluation of a complaint of hearing loss, 
originating in July 1961, after a rifle was fired next to the 
appellant's right ear.  It was indicated that the appellant 
was diagnosed with a pinpoint anterior perforation in the 
right tympanic membrane, and that he was subsequently 
followed at short intervals in the Ear, Nose, and Throat 
Clinic for complaints of earaches, tinnitus, and a steadily 
increasing hearing loss.  No perforation or other tympanic 
membrane abnormalities were noted after the first visit.  
Repeated audiograms showed an increasing hearing loss, but 
were inconsistent with each other and with the appellant's 
clinical hearing.  After three months of evaluation with no 
indication of improvement, the complaint still persisted, 
although the appellant was clinically able to hear 
essentially normally.  Thus, the appellant was transferred to 
the Irwin U.S. Army Hospital where he underwent an 
evaluation.  Upon physical examination, the appellant's ears, 
nose, and throat were all essentially normal.  Eustachian 
tubes were open.  It was noted that an audiogram, dated in 
November 1961, was not comparable with the previous 
audiometric evaluation, and that they were not closely 
related to each other.  The impression was of deafness 
(hypacusia), perceptive type, degree undetermined, due to 
large non-organic component.  It was noted that the appellant 
was admitted for transfer to an audiological screening 
center.     

The appellant's service medical records include a Narrative 
Summary, dated in December 1961, which reflects that at that 
time, it was noted that the appellant had been transferred to 
the Fitzsimons General Hospital from Fort Riley, Kansas, with 
a diagnosis of perceptive hearing loss, bilateral.  It was 
indicated that in July 1961, after loud noise exposure of the 
right ear, the appellant noticed immediate tinnitus on the 
right, with decreased hearing in that ear.  The appellant 
stated that he also had pain and bloody otorrhea at that 
time.  According to the appellant, his tinnitus had stopped, 
and he felt that his hearing was improving.  It was noted 
that the appellant had no symptoms referable to the left ear.  
Physical examination showed that the appellant's tympanic 
membranes were intact, and three consecutive audiograms 
showed a marked perceptive loss, bilaterally.  The diagnosis 
was deafness, perceptive type, bilateral, cause undetermined.  
It was recommended that the appellant be transferred to the 
Audiology and Speech Center at the Walter Reed General 
Hospital, for evaluation of and rehabilitation for hearing 
loss.        

An additional Narrative Summary shows that in January 1962, 
the appellant was admitted to the Walter Reed General 
Hospital as a transfer from the Fitzsimons General Hospital.  
The appellant's chief complaint upon admission was of hearing 
loss since August 1961.  It was noted that in July 1961, the 
appellant had an M-1 rifle blast to his right ear and 
subsequently developed tinnitus.  Upon admission, examination 
of the appellant's ears, as well as his complete physical 
examination, were unremarkable except for a deviated septum.  
While the appellant was hospitalized, he underwent an 
otologic evaluation which revealed normal hearing in both 
ears.  During his hospitalization, a submucous resection was 
performed.  Upon the appellant's discharge from the hospital 
in February 1962, it was noted that in regard to the 
appellant's examination for hypacusis, no disease was found.  
It was also indicated that previous tests that revealed 
hearing loss were on a non-organic basis, which may have been 
psychogenic or volitional.  

According to the appellant's service medical records, in May 
1964, the appellant underwent a separation examination.  At 
that time, in response to the question as to whether the 
appellant had ever had or if he currently had ear, nose, or 
throat trouble, the appellant responded "yes."  The 
appellant noted that he had severe headaches caused from a 
rifle blast in his right ear.  The examiner stated that the 
appellant had been transferred to the Fitzsimons General 
Hospital in January 1962 for evaluation of hearing loss.  
According to the examiner, the appellant was erroneously 
given an H-4 profile at that installation before being 
referred to the Walter Reed General Hospital for complete 
work-up.  The examiner indicated that the following diagnosis 
was made at the Walter Reed General Hospital: examination for 
hypacusis; no disease found; previous tests which revealed 
hearing loss were on a non-organic basis.  The examiner also 
reported that the appellant was subsequently cleared with an 
H-1 profile.  At the time of the appellant's separation 
examination, audiometric testing showed puretone thresholds 
(converted from ASA to ISO) of 25, 20, 15, and 40 decibels in 
the right ear, and 20, 10, 10, and 20 decibels in the left 
ear at 500, 1,000, 2,000, and 4,000 Hertz, respectively.  
(ASA values have been converted to ISO standards to 
facilitate data comparison.)  In addition, the appellant's 
ears were clinically evaluated as normal, and his hearing was 
15/15 bilaterally, on whispered and spoken voice testing.   

In March 2003, the appellant underwent a VA audiology 
examination.  At that time, the examiner noted that the 
appellant's claims file was available for review.  According 
to the examiner, an audiological evaluation performed upon 
the appellant's induction into the service revealed normal 
hearing, bilaterally.  The examiner stated that several other 
service related audiological evaluations could be located in 
the appellant's claims file, and that they indicated a 
possible non-organic hearing loss in the appellant's right 
ear.  The examiner reported that an audiological evaluation 
performed upon the appellant's separation from service 
revealed normal hearing for rating purposes.  

At the time of the appellant's March 2003 VA audiology 
examination, the appellant's chief complaint was hearing 
loss.  The examiner stated that according to the appellant, 
while he was in the military, he drove a truck in the motor 
pool.  The examiner noted that the appellant described an 
incident in which a rifle discharged next to his right ear 
and he subsequently experienced a tympanic membrane 
perforation.  The appellant indicated that following his 
discharge from the military, he worked as a supervisor for 
many years in a grocery warehouse.  He denied a history of 
tinnitus or any ringing or buzzing noises in his ears.  

The VA audiological examination revealed that the appellant 
had pure tone air conduction threshold levels in the right 
ear at 500, 1,000, 2,000, 3,000, and 4,000 Hertz as follows: 
35, 35, 45, 50, and 55 decibels, respectively, with a pure 
tone average of 46 decibels.  In the left ear for the same 
frequencies, he had pure tone air conduction threshold levels 
of 25, 25, 30, 35, and 40 decibels, with a pure tone average 
of 33 decibels.  Speech discrimination percentages were 72 
percent in his right ear, and 94 percent in his left ear.  
The examiner stated that pure tone testing in the right ear 
revealed a mild loss in the low frequencies, with a moderate 
sloping to severe loss in the high frequencies.  Pure testing 
in the left ear revealed normal hearing in the low 
frequencies, with a mild sloping to moderately severe loss in 
the high frequencies.  In regard to a diagnosis, the examiner 
stated that the appellant presented with a mild sloping to 
severe sensorineural hearing loss.  In addition, the examiner 
opined that since an audiolgocial evaluation performed upon 
the appellant's separation from service revealed normal 
hearing, it was not likely that the appellant's current 
hearing loss was related to military noise exposure.  
According to the examiner, no ear or hearing problem was 
noted that would require medical follow-up or which, if 
treated, would result in changed thresholds.       

III.  Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1131; 38 C.F.R. § 3.303.  

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992). 

Service connection may also be granted on the basis of a 
post-service initial diagnosis of a disease, where the 
physician relates the current condition to the period of 
service.  See Cosman v. Principi, 3 Vet. App. 503, 505 
(1992).  In such instances, a grant of service connection is 
warranted only when "all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred during service."  38 C.F.R. § 3.303(d).      

Alternatively, under 38 C.F.R. § 3.303(b), service connection 
may be awarded for a "chronic" condition when: (1) a 
chronic disease manifests itself and is identified as such in 
service (or within the presumptive period under 38 C.F.R. 
§ 3.307) and the veteran presently has the same condition; or 
(2) a disease manifests itself during service (or during the 
presumptive period), but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the veteran's present condition.  Savage v. 
Gober, 10 Vet. App. 488, 495-98 (1997).      

For certain chronic disorders, including sensorineural 
hearing loss, service connection may be granted if the 
disease becomes manifest to a compensable degree within one 
year following separation from service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2003).

For purposes of applying the laws administered by VA, 
impaired hearing will be considered a disability for VA 
purposes when the auditory threshold in any of the 
frequencies 500, 1,000, 2,000, 3,000, 4,000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1,000, 2,000, 3,000, or 
4,000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.

The United States Court of Appeals for Veterans Claims 
(Court) has held that 38 C.F.R. § 3.385 does not preclude 
service connection for a current hearing disability where 
hearing was within normal audiometric testing limits at 
separation from service.  See Hensley v. Brown, 5 Vet. App. 
155, 159 (1993).  The Court explained that when audiometric 
test results do not meet the regularity requirements for 
establishing a "disability" at the time of the veteran's 
separation, the veteran may nevertheless establish service 
connection for a current hearing disability by submitting 
competent evidence that the current disability is causally 
related to service.  Id. at 160.

Based upon a review of the evidence, the Board finds that the 
preponderance of the evidence is against the appellant's 
claim of service connection for left ear hearing loss.  In 
regard to the appellant's allegations of left ear hearing 
loss, the Board acknowledges that the appellant has presented 
evidence of a current left ear hearing loss that is 
considered a disability for VA purposes.  See 38 C.F.R. 
§ 3.385.  At the appellant's March 2003 VA examination, the 
appellant's auditory thresholds for his left ear at 2,000, 
3,000, and 4,000 Hertz were greater than 26 decibels.  In 
addition, the appellant's auditory threshold for his left ear 
at 4,000 Hertz was 40 decibels.  Nevertheless, although the 
appellant has presented evidence of a current left ear 
hearing loss that is considered a disability for VA purposes, 
the Board notes that there is no competent evidence of record 
which shows that the appellant's current left ear hearing 
loss is related to his period of active military service.  In 
this regard, the Board recognizes that when comparing the 
audiometric testing results from the appellant's entrance 
examination, dated in May 1961, with his audiometric testing 
results from his separation examination, dated in May 1964, 
there was a decrease in the appellant's left ear hearing 
during the course of his period of service.  However, as 
discussed above, VA regulations expressly define what is 
considered a hearing loss disability, and the audiometric 
results from both the appellant's May 1961 enlistment 
examination and his May 1964 separation examination did not 
meet those criteria.  Moreover, although the appellant was 
treated for deafness, perceptive type, bilateral, while he 
was in the military following an acoustic trauma to his right 
ear, where he experienced a pinpoint anterior perforation in 
the right tympanic membrane, nevertheless, the Board notes 
that after multiple in-service evaluations for bilateral 
hearing loss, it was determined that in regard to the 
appellant's hypacusis, no disease was found.  It was also 
indicated that previous tests that revealed hearing loss were 
on a non-organic basis, which may have been psychogenic or 
volitional, and that the appellant was erroneously given an 
H-4 profile and was subsequently cleared with an H-1 profile.  
Furthermore, the Board observes that at the appellant's March 
2003 VA examination, the examiner opined that since an 
audiolgocial evaluation performed upon the appellant's 
separation from service revealed normal hearing, it was not 
likely that the appellant's current hearing loss was related 
to military noise exposure. 

As previously stated, in Hensley, the Court explained that 
when audiometric test results do not meet the regularity 
requirements for establishing a "disability" at the time of 
the veteran's separation, the veteran may nevertheless 
establish service connection for a current hearing disability 
by submitting competent evidence that the current disability 
is causally related to service.  Hensley, 5 Vet. App. at 160.  
However, in this case, the fact remains that there is no 
competent evidence of record which shows that the appellant's 
current left ear hearing loss is related to his period of 
active military service.  The only evidence of record 
supporting the appellant's claim is his own lay opinion that 
he currently has left ear hearing loss which is related to 
his period of active military service.  However, the 
appellant has not been shown to possess the training or 
credentials needed to render a diagnosis or a competent 
opinion as to medical causation, and his opinion thus does 
not constitute competent medical evidence.  See Routen v. 
Brown, 10 Vet. App. 183, 186 (1997), aff'd, 142 F.3d 1434 
(Fed. Cir. 1988); YT v. Brown, Vet. App. 195, 201 (1996); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  

As there is not an approximate balance of positive and 
negative evidence regarding the merits of the appellant's 
claim, the benefit-of-the-doubt rule is not applicable.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  Therefore, 
in light of the above, the Board finds that the preponderance 
of the evidence is against the appellant's claim for 
entitlement to service connection for left ear hearing loss.  


ORDER

Entitlement to service connection for left ear hearing loss 
is denied.   


REMAND

In the instant case, the appellant contends that he currently 
experiences right ear hearing loss that is related to his 
period of military service.  The appellant specifically 
maintains that his right ear hearing loss is related to his 
in-service right ear acoustic trauma which occurred when he 
fired a rifle next to his right ear and perforated his right 
tympanic membrane.  In this regard, the Board notes that the 
appellant's service medical records show that in July 1961, 
the appellant experienced a pinpoint anterior perforation in 
the right tympanic membrane after he fired a rifle next to 
his right ear.  The Board also notes that the appellant has 
presented evidence of current right ear hearing loss that is 
considered a disability for VA purposes.  See 38 C.F.R. 
§ 3.385.     

As previously stated, in the appellant's March 2003 VA 
examination, the examiner opined that since an audiolgocial 
evaluation performed upon the appellant's separation 
examination from service revealed normal hearing, it was not 
likely that the appellant's current hearing loss was related 
to military noise exposure.  However, upon a review of the 
appellant's May 1964 separation examination, the Board notes 
that the appellant's auditory threshold for his right ear at 
4,000 Hertz was 40 decibels.  Thus, the Board observes that 
at the time of the appellant's separation examination, the 
appellant did not have normal right ear hearing; instead, he 
actually had right ear hearing loss that is considered a 
disability for VA purposes.  See 38 C.F.R. § 3.385.  
Moreover, the Board observes that in the appellant's March 
2003 VA examination, the examiner did not address the 
pertinent question of whether the appellant's current right 
ear hearing loss is related to his in-service pinpoint 
anterior perforation in the right tympanic membrane.  
Accordingly, in light of the above, the Board is of the 
opinion that a VA examination, as specified in greater detail 
below, should be performed in order to determine the nature 
and etiology of any right ear hearing loss.     

Accordingly, this case is remanded for the following actions:  

1.  The RO must review the claims folder 
and ensure that all VCAA notice and duty 
to assist obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002).  The appellant should be 
specifically told of the information or 
evidence he needs to submit to 
substantiate his claim and what evidence 
VA will obtain.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In 
this regard, the RO should specifically 
request that the appellant identify the 
names, addresses, and approximate dates 
of treatment for all VA and non-VA health 
care providers who have treated him for 
right ear hearing loss at any time 
following military service.  With any 
necessary authorization from the 
appellant, the RO should attempt to 
obtain copies of pertinent treatment 
records identified by the appellant in 
response to this request, which have not 
been previously secured.  All attempts to 
secure this evidence must be documented 
in the claims file by the RO.  If, after 
making reasonable efforts to obtain named 
records the RO is unable to secure same, 
the RO must notify the appellant and (a) 
identify the specific records the RO is 
unable to obtain; (b) briefly explain the 
efforts that the RO made to obtain those 
records; and (c) describe any further 
action to be taken by the RO with respect 
to the claim.  The appellant and his 
representative must then be given an 
opportunity to respond.

2.  After any additional evidence has 
been obtained and added to the record, 
the RO should make arrangements with the 
appropriate VA medical facility for the 
appellant to be afforded a comprehensive 
audiological examination to determine the 
nature, severity, and etiology of any 
right ear hearing loss.  The claims 
folder and a copy of this remand must be 
made available to the examiner for review 
in conjunction with the examination.  The 
examiner is specifically requested to 
review the appellant's service medical 
records which show that in July 1961, the 
appellant was diagnosed with a pinpoint 
anterior perforation in the right 
tympanic membrane after he fired a rifle 
next to his right ear.  The examiner 
should also specifically review the 
Transfer Summary, dated in November 1961, 
the December 1961 Narrative Summary, and 
the January 1962 Narrative Summary which 
reflects that at that time, it was noted 
that in regard to the appellant's 
examination for hypacusis, no disease was 
found.  It was also indicated that 
previous tests that revealed hearing loss 
were on a non-organic basis, which may 
have been psychogenic or volitional.  In 
addition, the examiner should also 
specifically review the audiometric 
testing results from the appellant's 
enlistment examination, dated in May 
1961, and the audiometric testing results 
from the appellant's separation 
examination, dated in May 1964, and to 
convert ASA values to ISO standards to 
facilitate data comparison.  It should be 
noted that in the appellant's May 1964 
separation examination, the appellant's 
auditory threshold for his right ear at 
4,000 Hertz was 40 decibels, which is 
considered a hearing loss disability for 
VA purposes.  See 38 C.F.R. § 3.385.

All testing, to include an audiogram, 
should be performed.  It is requested 
that the examiner obtain a detailed 
history of in-service and post-service 
noise exposure.  After a review of the 
examination findings and the entire 
evidence of record, the examiner should 
render an opinion as to whether any right 
ear hearing loss is related to the 
appellant's period of active military 
service, to specifically include his in-
service diagnosis of a pinpoint anterior 
perforation in the right tympanic 
membrane.  The examiner should also 
provide an opinion as to whether any 
current right ear hearing loss was caused 
by noise exposure in service.  If no 
disability is found, or no link to 
military service is found, such findings 
and conclusions should be affirmatively 
stated.  The rationale for the examiner's 
opinions should be set forth in detail.  
The report prepared should be typed.  

3.  The appellant is hereby notified that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2003).  In the 
event that the appellant does not report 
for the aforementioned examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

4.  Thereafter, the RO should review the 
claims file and take all other proper 
measures to ensure full and complete 
compliance with the duty-to-notify and 
duty-to-assist provisions of the VCAA.  
The RO should also ensure that the VA 
examination report addresses all actions 
requested.  If it does not, it must be 
returned to the examiner for corrective 
action.

5.  The RO should then review and re-
adjudicate the issue on appeal.  If such 
action does not grant the benefit 
claimed, the RO should provide the 
appellant and his representative a 
supplemental statement of the case and an 
appropriate period of time should be 
allowed for response.  Thereafter, the 
case should be returned to this Board for 
appellate review.

No action is required by the appellant until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                     
______________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



